Citation Nr: 9905859	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  93-12 001A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether there was clear and unmistakable error in a February 
1989 rating decision that denied service connection for 
arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel

INTRODUCTION

The veteran had active service from May 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that there was no clear 
and unmistakable error in a February 27, 1989 rating decision 
that denied service connection for arteriosclerotic heart 
disease. 

In a March 1993 rating decision, the veteran was denied an 
increased evaluation in excess of 20 percent for his service-
connected residuals of an injury to the left buttock.  A 
Notice of Disagreement was filed with this determination in 
June 1993, and the veteran was issued a Statement of the Case 
in September 1993.  There is no indication in the record that 
the veteran filed a timely Substantive Appeal.  However, the 
appellant's representative has raised a new claim of 
entitlement to an increased rating for the residuals of a 
left buttock injury in a statement submitted in February 
1999.  Thus, the issue is referred to the RO for an 
appropriate response.


FINDING OF FACT

In February 1999, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant's authorized representative that the veteran had 
indicated in a June 1993 letter to the representative (a copy 
of which is of record) that a withdrawal of this appeal was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§ 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made 
by the appellant or by his authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
DEREK R. BROWN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision is the 
notice of the action taken on this appeal by the Board of 
Veterans' Appeals.

- 3 -


